DETAILED ACTION
Applicant is advised that the amendments have broadened the claims and claims 1-7, 9, 12-15, & 17 are not allowable as discussed below.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 12-15, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US PG Pub 2005/0260522; hereafter ‘522) in view of Khusnatdinov et al. (US PG Pub 2012/0006703; hereafter ‘703)
Claims 1 & 9: ‘522 is directed towards a method of performing a forming process that includes supplying a curable composition on a substrate and then forming a layer of the curable composition on the substrate using a template (see ¶ 3, 76), the method comprising:
baking a substrate to remove adsorbed moisture prior to applying the photoresist coating (¶ 64), 
applying a photoresist with a solvent on the substrate (abstract & ¶s 65 & 76),
baking the photoresist to remove the solvent and cooling(¶s 30, 38, 65, 76, & 105),
patterning the photoresist material by imprint lithography (¶ 76);
post-bake & cooling the patterned photoresist material (¶s 76, 88, & 105
repeating the process (multiple layers of the patterned photoresist are applied on top of each other, ¶ 76).
The photoresist material can also act as an adhesion material for later applied layers (¶ 75).
Given that after each imprinting of the photoresist can be termed the substrate it would have been obvious to one of ordinary skill at the time of filing to incorporate the baking to remove adsorbed moisture (contaminants) because it would have removed any moisture during the post imprinting steps and thus reduced contaminants in the system prior to further coatings.

However, ‘522 teaches cooling after removing the volatile solvents ¶s 30, 38, 65, 76, & 105).
It would have been obvious to one of ordinary skill in the art at the time of filing to cool the substrate after heating to remove adsorbed solvents and prior to applying the photoresist with volatile solvent because ‘522 discloses cooling after every other heating step and one of ordinary skill in the art would have found it obvious to cool after the heating prior to application of a photoresist with volatile solvent to prevent premature evaporation of the solvent.
I.e. ‘522 teaches repeatedly baking to remove contaminants and cooling (step A), dispensing a curable composition with a solvent (step B), baking to remove the solvent and cooling (step C), patterning the curable composition with a template (step D), post-bake and cooling (step E) such that ‘522 provides the process A1B1C1D1E1A2B2C2D2E2…AxB-xCxDxEx in which ‘522 discloses a process comprising:
B1 reading on the claimed dispensing, on the substrate, an adhesion material to bring the substrate and the curable composition into tight contact with each other such that an adhesion layer consisting of the adhesion material containing a solvent is formed on the substrate;
C1 reading on the claimed performing a first process of heating the substrate on which the adhesion material has been dispensed such that the solvent contained in the adhesion layer is removed, and cooling the substrate;
2 reading on the claimed performing a second process of heating the substrate such that contaminants generated in the adhesion layer are reduced, and cooling the substrate; and 
D2 reading on the claimed performing the forming process on the substrate after the substrate has been subjected to the second process.
‘522 does not teach conveying the substrate after the substrate has been subjected to the first process of heating.
However, ‘703, which is directed towards imprint lithography (¶s 3-6) discloses using a cluster tool for imprint lithography comprising at least a cleaner, a coater, and an imprint lithography station (¶ 52) in which each separate tool is contained in a separate enclosure and the substrate is moved between each enclosure (¶ 10) to limit contamination in each tool (abstract, ¶s 10 & 52-53).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a cluster tool as taught by ‘703 such that the baking, coating, and imprinting are performed by separate tools and enclosures during the process and the substrate is conveyed between each tool/enclosure for each individual step because the multiple enclosures would have predictably reduced contamination during the process of ‘522.
Claim 2: Given that there is no specific times claimed or an allowable time it is apparent that ‘853 necessarily reads on the claim limitations because the process is performed.
Thus the contingent limitations do not have to be met. MPEP §2111.04(II).
Claim 3: ‘522 teaches that the process can be used to manufacture photoresists (i.e. the forming process is performed on each of a plurality of substrates; ¶ 65)

However, it would have been obvious to one of ordinary skill in the art at the time of filing to repeat the same process to perform it on multiple substrates in a batch process because ‘522 indicates that the process is suitable for large scale manufacturing such as a plurality of circuits.
Thus, ‘522 teaches repeating the process and therefore teaches repeating the time periods the same as well.
Thus the contingent limitations do not have to be met. MPEP §2111.04(II).
Claim 4: As discussed above, ‘522 teaches performing the process steps on a plurality of substrates and given that the process of ‘522 is performed and a product is formed it is apparent that the process is performed in an allowable time and thus the process does not have to proceed to a second process. 
Thus the contingent limitations do not have to be met. MPEP §2111.04(II).
Claims 5 & 6: ‘522 teaches that drying time is a result effective variable (¶ 64).
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Claim 7: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Claim 12: As discussed above, the different tools are in separate enclosures.
The combination does not teach having multiple tools for each step.
However, it is prima facie obvious to duplicate tools for each step and it would have predictably increased the throughput of multiple samples. MPEP §2144.04(VI)(B).
Claim 13: It is prima facie obvious to duplicate and rearrange the tools. MPEP §2144.04(VI)(B)-(C).
Claim 14: As discussed above, the coating tool, heating tool, and imprint tool are in separate enclosures and moved between the enclosures for each respective step.
Additionally, it is prima facie obvious to reverse, duplicate, and rearrange the tools. MPEP §2144.04(VI)(A)-(C).
Claim 15: As discussed above, the coating tool, heating tool, and imprint tool are in separate enclosures and moved between the enclosures for each respective step.
Additionally, it is prima facie obvious to reverse, duplicate, and rearrange the tools. MPEP §2144.04(VI)(A)-(C).
Claim 17: As discussed above, ‘522 teaches repeatedly applying curable material, imprinting the curable material, curing the curable material, and then separating the imprint mold from the cured curable material (¶ 76).
Allowable Subject Matter
Claims 19 & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759